EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Ross on 17 March 2022.
The application has been amended as follows.
Claims 1-41. (Cancelled)
42.	(New) A system for generating electric power comprising: 
an oceanic offshore structure; 
a gas processing and optimization module mounted on said ocean offshore structure, wherein said gas optimization module includes separation and enrichment systems; and 
an electric power generating system mounted on said oceanic offshore structure, said electric power generating system including: 
an electric power generator; 
a driver powered by a combustion process of a fossil fuel source, said driver being connected to said generator; 
an electric power transmission system to transfer electricity from said generator to a remote location; and
a capture system connected to said driver for capturing combustion gasses transferred from said combustion process, 
a flue gas separation station for separating the carbon dioxide from non-carbon dioxide combustion gases by absorption, adsorption, or membrane gas separation prior to compressing said carbon dioxide, wherein said non-carbon dioxide gases are treated to remove air pollutants prior to atmospheric release; and
a compression system for compressing said carbon dioxide prior to transferring said carbon dioxide to a subsea location. 

43.	(New) The system of claim 42, wherein said oceanic offshore structure is
fixed or floating.

44.	(New) The system of claim 42, wherein said fossil fuel source is supplied to said gas processing and optimization module on said oceanic offshore structure by a line connected to either:
a conduit connected to a seabed pipeline; 
a gas storage tank connected by a conduit to a seabed pipeline; or
storage vessels connected by a line to a barge or ship.

45.	(New) The system of claim 42, wherein said driver is gas combustion turbines or a combination of gas and steam turbines.

46.	(New) The system of claim 42, wherein said oceanic offshore structure can disconnect fuel and transmission system connections for transit to a different location.

47.	(New) The system of claim 42, wherein said power generating system 
provide base load power generation to said remote location. 

48.	(New) The system of claim 42, wherein said power generating system comprises a separate vessel or structure having electric power storage capabilities to enable continuous generation during operation of said power generating system.

49.	(New) The system of claim 42, further comprising said capture system adds chemical additives into said carbon dioxide combustion gases to mitigate localized ocean acidification. 

50.	(New) The system of claim 42, further comprising said electric power generating system generates electric power utilizing the oceanic carbon cycle to mitigate the atmospheric release of carbon dioxide.

51.	(New) The system of claim 42, wherein said separation station introduces said carbon dioxide combustion gases to an area of sea water containing at least one of marine organisms, marine plants, and/or phytoplankton. 

52.	(New) A method for generating electric power comprising: 
positioning an oceanic offshore structure at an offshore location; 
mounting a gas processing and optimization module on said structure, wherein said gas optimization module includes separation and enrichment systems; and 
mounting an electric power generating system on said structure, said electric power generating system including: 
an electric power generator; 
a driver powered by a combustion process of a fossil fuel source, said driver being connected to said generator; 
an electric power transmission system to transfer electricity from said generator to a remote location; and
capturing combustion gasses transferred from said combustion process with a capture system connected to driver, enabling artificial carbon dioxide capture and ocean sequestration, said capture system comprising:                                    
a flue gas separation station for separating the carbon dioxide from non-carbon dioxide combustion gases by absorption, adsorption, or membrane gas separation prior to compressing said carbon dioxide, wherein said non-carbon dioxide gases are treated to remove air pollutants prior to atmospheric release; and


53.	(New) The method of claim 52, wherein said oceanic offshore structure is
fixed or floating.

54.	(New) The method of claim 52, wherein said fossil fuel source is supplied to said gas processing and optimization module on said oceanic offshore structure by a line connected to either:
a conduit connected to a seabed pipeline; 
a gas storage tank connected by a conduit to a seabed pipeline; or
storage vessels connected by a line to a barge or ship.

55.	(New) The method of claim 52, wherein said driver is gas combustion turbines or a combination of gas and steam turbines.

56.	(New) The method of claim 52, wherein said oceanic offshore structure can disconnect fuel and transmission system connections for transit to a different location.

57.	(New) The method of claim 52, wherein said power generating system provides base load power generation to said remote location. 

58.	(New) The method of claim 52, further comprising a separate vessel or structure having electric power storage capabilities to enable continuous generation during operation of said power generating system.

59.	(New) The method of claim 52, further comprising adding chemical additives into said carbon dioxide combustion gases to mitigate localized ocean acidification. 

60.	(New) The method of claim 52, further comprising generating said electric power utilizing the oceanic carbon cycle to mitigate the atmospheric release of carbon dioxide.

61.	(New) The method of claim 52, wherein said separation station introduces said carbon dioxide combustion gases to an area of sea water containing at least one of marine organisms, marine plants, and/or phytoplankton. 







DETAILED ACTION
Response to Arguments
The Examiner’s Amendment of 17 March 2022 overcomes the rejections of the previous Office Action.
Allowable Subject Matter
Claims 41-61 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the system of claim 41, specifically comprising:
a capture system connected to said driver for capturing combustion gasses transferred from said combustion process, enabling artificial carbon dioxide capture and ocean sequestration, said capture system comprising:                                    
a flue gas separation station for separating the carbon dioxide from non-carbon dioxide combustion gases by absorption, adsorption, or membrane gas separation prior to compressing said carbon dioxide, wherein said non-carbon dioxide gases are treated to remove air pollutants prior to atmospheric release, in the context of the other components in the claim. 	
	Claim 52 is allowed for reciting a similar limitation.
	The remaining claims are allowed due to their dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832